93 B.R. 475 (1988)
In re R.L. THOMAS, Jr., Debtor.
UNITED STATES of America, Appellant,
v.
R.L. THOMAS, Jr., Appellee.
Civ. A. No. CA 5-88-112-C, Bankruptcy No. 587-50118.
United States District Court, N.D. Texas, Lubbock Division.
December 12, 1988.
Marvin Collins, U.S. Atty., Lubbock, Tex., and Nancy M. Koenig, Asst. U.S. Atty., and Daniel A. Bowen, Asst. Regional Atty., Office of the General Counsel, U.S. Dept. of Agriculture, of counsel, Temple, Tex., for appellant.
Ray Fargason, Trustee, of Brown, Harding, Brown, & Rice, Lubbock, Tex., for trustee.
Gerald Huffaker, of Huffaker, Green & Huffaker, Tahoka, Tex., for debtor/appellee.

AMENDED JUDGMENT
CUMMINGS, District Judge.
Coming on for consideration is the United States of America's motion for new trial or, in the alternative, to alter or amend the judgment rendered by this Court on October 14, 1988, 91 B.R. 731. The Court finds that neither the trustee nor the debtor responded to the United States' motion, but that no grounds exist for the granting of a new trial. The United States raises several issues, but only one is meritorious and affects the judgment previously entered by this Court. The Government correctly states that the bankruptcy law defines property of a bankruptcy estate as only that property which exists at the time the bankruptcy is filed. Therefore, any post-petition moneys belong to the debtor and not the trustee.
It is therefore ORDERED that this Court's judgment of October 14, 1988, is amended so that the 1987 disaster farm payments, considered by this Court to be post-petition moneys, are payable to the debtor and not the trustee. In all other respects, this Court's decision of October 14, 1988, stands.
The Clerk shall furnish a copy hereof to each attorney of record.